Citation Nr: 1100417	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-03 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from 
November 29, 1996 to March 27, 2005 for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1966. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the RO in 
Chicago, Illinois, which, in pertinent part, assigned a 10 
percent evaluation for the Veteran's PTSD from November 29, 1996 
to March 27, 2005.  A 30 percent rating for the Veteran's PTSD 
was assigned effective March 28, 2005, the date of the Veteran's 
claim for an increased rating.  A total rating was subsequently 
granted effective March 28, 2005 in an August 2009 rating 
decision.  Thus, the only issue on appeal is entitlement to a 
rating in excess of 10 percent from November 29, 1996 to March 
27, 2005, inclusive. 

The Veteran requested to testify at a hearing before the Board in 
his February 2007 VA Form 9.  A hearing was therefore scheduled 
for September 2010.  However, in an August 2010 statement, the 
Veteran cancelled his hearing request.  Accordingly, the Board 
will proceed with appellate review.  See 38 C.F.R. § 20.704(e) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected PTSD from 
November 29, 1996 to March 27, 2005, inclusive.  For the 
following reasons, the Board finds that further development is 
warranted before this claim can be properly adjudicated.

The claims file does not contain the Veteran's VA treatment 
records between December 1997 and June 2003.  It is also not 
clear whether all of the Veteran's VA treatment records from 2003 
to 2004 have been associated with the claims file as the 
Veteran's VA treatment records dated in 2003 were not obtained 
directly but rather through the Social Security Administration 
(SSA).  There is no indication in the claims file as to whether 
the RO attempted to obtain the Veteran's VA treatment records 
between 1997 and 2004.  Such records, assuming they exist and 
reflect mental health treatment, would be critical to assessing 
the severity of the Veteran's PTSD over this time frame.  Under 
the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to make every effort to obtain relevant public records until it 
concludes that the records do not exist or that further efforts 
to obtain them would be futile.   See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  Moreover, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, on remand, the agency of original jurisdiction (AOJ) 
should request the Veteran's VA treatment records from December 
1997 to December 2004 from the Jesse Brown VA Medical Center 
(VAMC), the Hines VAMC, and any other VA facility where the 
Veteran may have been treated during this time.  All efforts to 
obtain these records must be fully documented and associated with 
the claims file.  If the AOJ concludes that these records do not 
exist or that further efforts to obtain them would be futile, the 
Veteran should be notified of this fact and a copy of such 
notification associated with the claims file. 

The Veteran should also be sent a letter requesting him to 
identify any pertinent public or private treatment records 
reflecting mental health treatment between 1997 and 2004.  After 
securing the appropriate release forms, the AOJ should make 
reasonable efforts to obtain any relevant private treatment 
records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a letter 
requesting him to identify any pertinent 
public or private treatment records 
reflecting mental health treatment between 
1997 and 2004 and to furnish the appropriate 
release forms for any private treatment 
records.  Then, the AOJ should request these 
records and associate such records with the 
claims file.  All efforts to obtain these 
records must be fully documented and 
associated with the claims file, including 
any negative responses.  If the AOJ is unable 
to obtain these records, the Veteran should 
be notified of this fact and a copy of such 
notification associated with the claims file. 

2.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
from December 1997 to December 2004 from the 
Jesse Brown VAMC, the Hines VAMC, and any 
other VA facility where the Veteran may have 
been treated during this time.  All efforts 
to obtain these records must be fully 
documented and associated with the claims 
file.  If the AOJ concludes that these 
records do not exist or that further efforts 
to obtain them would be futile, the Veteran 
should be notified of this fact and a copy of 
such notification associated with the claims 
file. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


